ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-177, concluding that PAUL J. PASKEY of BAYONNE, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law pursuant to Orders of the Court filed May 9, 2002, and September 18, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that said term of suspension should be consecutive to the three-month term of suspension ordered by the Court on September 18, 2002, and good cause appearing;
*563It is ORDERED that PAUL J. PASKEY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective December 18, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.